Citation Nr: 0527536	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for status post 
anterior cruciate ligament repair and medial meniscectomy and 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis with limitation of motion, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1971 until 
March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the September 2003 rating decision on 
appeal addressed both the stability of the veteran's left 
knee (his residuals of anterior cruciate ligament repair and 
medial meniscectomy and chondromalacia, rated at 20 percent) 
and his arthritis (separately rated as 10 percent disabling).  
While the veteran's November 2003 notice of disagreement 
specifically challenged "the continuation of the 20 percent 
evaluation," the disability was broadly referred to as a 
"left knee condition."  Thus, it is not entirely clear 
whether the veteran intended to appeal only the residuals of 
his anterior cruciate ligament repair, or also his arthritis 
symptoms.  Because the December 2003 statement of the case 
considered both aspects of the veteran's left knee 
disability, the Board finds that both issues are in appellate 
status.  Thus, the issues for consideration here are as 
characterized on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's status post anterior cruciate ligament 
repair and medial meniscectomy and chondromalacia of the left 
knee is manifested by complaints of pain; objectively, there 
is no showing of recurrent subluxation or lateral 
instability.

2.  The veteran's arthritis of the left knee is manifested by 
complaints of pain and limited motion; objectively, he had 
flexion limited to no less than 100 degrees and extension 
limited to no greater than -5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post anterior cruciate ligament 
repair and medial meniscectomy and chondromalacia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 5257 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his/her and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's own 
statements in support of his claim, including testimony 
provided at an April 2005 hearing before the undersigned, are 
associated with the claims file.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The veteran is claiming entitlement to an increased rating.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The present disability is musculoskeletal in nature.  In this 
vein, it is noted that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.



I.  IR- post anterior cruciate ligament repair and medial 
meniscectomy and chondromalacia of the left knee

The veteran is currently assigned a 20 percent evaluation for 
status post anterior cruciate ligament repair and medial 
meniscectomy and chondromalacia of the left knee pursuant to 
Diagnostic Code 5257.  That Code section contemplates "other 
impairment of the knee," described as involving recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, a 20 percent evaluation is warranted where the evidence 
shows moderate knee impairment.  A 30 percent rating is 
warranted for severe impairment of the knee.   

Regarding his left knee instability, the veteran reported 
episodes of giving out in an April 2002 VA outpatient 
treatment report.  Additionally, he veteran offered testimony 
at an April 2005 hearing before the undersigned.  At that 
time, he stated that his knee symptoms made it difficult for 
him to walk.  (Transcript "T," at 5.)  He was also unable 
to mow his lawn due to such knee problems.

Despite the subjective complaints raised by the veteran, the 
objective evidence of record fails to demonstrate severe knee 
impairment involving recurring subluxation or lateral 
instability.  Indeed, a December 2002 treatment report from 
Fort Wayne Orthopaedics showed a negative McMurray's test.  
Moreover, a review of the remaining pertinent medical 
evidence, to include VA outpatient treatment reports from 
2001 onward and VA examinations dated in November 2001 and 
April 2003 fail to reveal any subluxation or instability of 
the left knee.  Such evidence only shows creptitus, pain on 
palpation and limited motion.

Based on the foregoing then, the criteria for the next-higher 
30 percent evaluation under Diagnostic Code 5257 have not 
been met.  Moreover, because this Code section is not 
predicated solely on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Put 
another way, evidence demonstrating additional functional 
limitation due to factors such as pain and weakness cannot 
serve as a basis for an increased rating under Diagnostic 
Code 5257.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate Diagnostic Codes.  
As the evidence fails to demonstrate impairment of the tibia 
or fibula, a higher rating is not possible under Diagnostic 
Code 5262.  Further, as there is no showing of genu 
recurvatum, Diagnostic Code 5263 is inapplicable.  Similarly, 
as the evidence fails to establish ankylosis, Diagnostic Code 
5256 is not for application.  Finally, Code sections 5260 and 
5261, concerning limitation of leg motion, are the basis for 
the veteran's separate arthritis rating.  To consider these 
Code sections, which relate more to knee mobility than to 
stability, in the context of the veteran's residuals of 
anterior cruciate ligament repair, would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14.  

The Board has further considered whether any separate 
evaluations are applicable here.  In this regard, it is noted 
that the veteran's left knee disability involves a scar.  
Therefore, the Board has considered whether the veteran is 
entitled to a separate rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, upon VA 
examination in November 2001, the veteran's left knee 
surgical scar was described as well healed.  The evidence 
fails to indicate any complaints or treatment for symptoms 
associated with such scar.  Under these circumstances, a 
separate compensable evaluation for scar residuals is not 
appropriate here.

In conclusion, the evidence reveals a disability picture 
consistent with the currently assigned 20 percent evaluation 
for status post anterior cruciate ligament repair and medial 
meniscectomy and chondromalacia of the left knee.  There is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, although the veteran testified in April 2005 that he 
missed two weeks of work in the past year due to his left 
knee disability, and that he was restricted in the type of 
employment he could engage in, the evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  IR- arthritis with limitation of motion of the left knee

The veteran is rated at 10 percent disabling for left knee 
arthritis pursuant to Diagnostic Code 5010-5261.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the evidence shows left knee flexion of 
no less than 100-105 degrees, as demonstrated in a December 
2002 treatment report from Fort Wayne Orthopaedics.  The most 
recent VA examination in April 2003 showed flexion to 120 
degrees.  The evidence also shows left knee extension of no 
less than -5 degrees, as demonstrated upon VA examination in 
April 2003.  On the basis of such findings, then, the next-
higher 20 percent evaluation is not for application under 
either Diagnostic Code 5260 or 5261.  

In so finding, the Board has appropriately considered 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Here, the evidence clearly indicates left 
knee pain that limits the veteran's daily activities.  For 
example, an April 2002 VA outpatient treatment report noted 
complaints of left knee pain, which kept the veteran awake at 
night.  Furthermore, at his April 2003 VA examination, the 
veteran reported pain and limited motion.  He took Motrin for 
his pain.  He also indicated flare-ups of pain with squatting 
or when climbing up or down stairs.  Additionally, at his 
April 2005 hearing, the veteran again expressed having 
difficulty with stairs.  (Transcript (T.) at 3.)  The veteran 
also reported increased pain with walking.  He explained that 
his left knee symptoms required muscle relaxers.  (T. at 6.)  
He added that his work caused his left knee pain to rise to a 
level of 10 out of 10.  (T. at 7.)  He reported he had to use 
up his vacation days to control his left knee pain.  

Objectively, an April 2001 VA outpatient treatment report 
indicated that crutches were being considered to decrease 
weight bearing on the left knee.  Moreover, VA examination in 
November 2001 showed pain on palpation around the kneecap and 
the medial joint compartment.  There was crepitation with 
motion and flexion was painful.  Subsequent VA examination in 
April 2003 VA examination also revealed pain on palpation 
over the medial and lateral joint compartment and around the 
left kneecap.  He also had pain with left knee flexion.  His 
gait was antalgic with a limp due to left knee pain.  

Even considering the extent of additional functional 
limitation, as detailed above, the veteran could flex his 
left knee from -10 to 100 degrees.  Thus, his disability 
picture is most closely approximated by his present 10 
percent evaluation, which already contemplates his pain and 
discomfort.  Without more severe limitation of motion, the 
veteran's left knee symptoms are not more consistent with the 
next-higher 20 percent rating under a limitation of motion 
Diagnostic Code.  

The Board has also considered whether any alternate 
Diagnostic Code might afford the veteran an increased rating.  
In this vein, it is noted that the veteran's symptoms of 
instability have already been accounted for in the assignment 
of his 20 percent rating for status post anterior cruciate 
ligament repair and medial meniscectomy and chondromalacia of 
the left knee under Diagnostic Code 5257.  As such, 
Diagnostic Code 5257 is not for consideration as to the 
veteran's left knee arthritis.  See 38 C.F.R. § 4.14.

The Board further finds that there are no other Diagnostic 
Codes under which a higher evaluation could be achieved for 
the veteran's left knee arthritis.  For example, the evidence 
of record does not show ankylosis, precluding an evaluation 
under Diagnostic Code 5256.  Further, there was no objective 
evidence of dislocated semilunar cartilage, effusion or 
frequent episodes of "locking" pain, as required for a 
rating under Diagnostic Code 5258.  Moreover, there were no 
findings of tibia and fibula impairment to permit an 
evaluation under Diagnostic Code 5262.  Finally, as there is 
no showing of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  

The Board has also considered whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of leg flexion or leg 
extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here. 

Additionally, it is noted that the veteran's left knee 
disability involves a scar.  However, as previously 
discussed, there is no symptomatology referable to such scar.  
For this reason, a separate evaluation is not for 
application. 

In conclusion, then, the currently assigned 10 percent 
evaluation for the veteran's arthritis of the left knee is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, although the veteran has indicated that his left 
knee disability has caused him to miss time at work, and that 
he was restricted in the type of employment he could engage 
in, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

A rating in excess of 20 percent for status post anterior 
cruciate ligament repair and medial meniscectomy and 
chondromalacia of the left knee is denied.

A rating in excess of 10 percent for arthritis with 
limitation of motion of the left knee is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


